Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 


Response to Communication(s)
2.	The present Office Action is based upon the original patent application as modified by the preliminary amendment filed on February 24, 2020. Claims 1-26 were canceled and new claims 27-44 are added. Claims 27-44 are now pending in the present application.
	
Information Disclosure Statement
3. 	The information disclosure statement filed 02/24/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has (They have) been considered and placed in the application file.

Specification
4. 	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 27-44 are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Speight; Timothy James (US 2013/0083715) (hereinafter “Speight”).

- In regard to claim 27, Speight discloses a proxy, comprising a processor and a memory, said memory containing instructions executable by said processor (for example see figs. 5, 12; col. 8, lines 21-30; wherein reference is made to the proxy TCP logic at the RNC 515) whereby said proxy is configured to:
receive, from a server in a second transport domain (for example see fig. 5; server 520 in core network domain), a packet being directed to a communications device in a first transport domain (for example see figs. 4-5; wherein SYN 540 is directed to PC505/UE 510 in terminal/user equipment domain through RNC 515);
forward the packet to the communications device (for example see fig. 5; SYN 540) and send to the server a traffic handling offer message, the traffic handling offer message including a plurality of traffic handling options (for example see fig. 5; SYN ACK 542 forwarded in reply from RNC 515 to Web server 520; col. 8, lines 49-52: the synchronising functionality of the proxy will extend to inspecting the 3-way handshake for negotiated TCP functionality, such as selective acknowledgements (SACKs in RFC1072) and window scaling (RFC793));
for example see ACK 544 in fig. 5; col. 8, lines 49-52: the synchronising functionality of the proxy will extend to inspecting the 3-way handshake for negotiated TCP functionality, such as selective acknowledgements (SACKs in RFC1072) and window scaling (RFC793)); and
apply the selected traffic handling option to packets received from the server in the second transport domain, to be forwarded by the proxy to the communications device in the first transport domain (for example see fig. 5; col. 8, lines 60-62; col. 9, lines 1-7: “When the 3-way handshake is passed through the proxies, the proxies are then able to ensure that any subsequent TCP ACKs that they generate use the appropriate SEQ number, which was negotiated in the 3-way handshake. Additionally any negotiated options, such as window scaling, selective acknowledgments, etc., can also be taken into account when generating ACKs from the proxies”).

- Regarding claim 33, it recites for the “method” performing at the proxy, contain technical features corresponding to the technical features of independent claim 27. Therefore, the above-mentioned argumentation for claim 27 applies mutatis mutandis to the subject-matter of independent claim 33.

- In regard to claims 37 and 42, it recites for the server and method at server (for example see server 520 in figs. 5 and 12), which only differs from the proxy and method as in claims 27 and 33 in terms of the category (server vs proxy TCP), and is substantially corresponding to claims 27 and 33 with respect to the technical features (sending/transmitting vs receiving, etc.). Therefore, the same reasoning applies mutatis mutandis to claims 37 and 42.

	- Regarding claims 28, 34 and 38, in addition to features recited in base claims 27, 33 and 37 (see rationales discussed above), Speight further discloses for initiation of a service offer negotiation between the server and the proxy (for example see fig. 5; col. 8, lines 49-52; col. 9, lines 1-9; col. 11, lines 16-17).

- In regard to claims 29, 35, 39 and 43, in addition to features recited in base claims 27, 33, 37 and 42 (see rationales discussed above), Speight further discloses for wherein the plurality of traffic handling options comprises at least one of unordered packet delivery; ordered packet delivery; packet acknowledgement by the proxy; prevent layer 2 retransmissions;
header-only encryption of packets in the first transport domain; or IP-address preservation at handover (for example see fig. 5; col. 8, lines 49-52; col. 9, lines 1-9: “negotiated TCP functionality”).

- Regarding claims 30 and 36, in addition to features recited in base claims (see rationales discussed above), Speight further discloses for wherein the proxy is further configured to receive an acknowledgement message from the communications device and to forward the received acknowledgement message to the server (for example see ACK and Proxy ACK in fig. 5).

- In regard to claims 31 and 40, in addition to features recited in base claims (see rationales discussed above), Speight further discloses for wherein the first transport domain is a wireless communications network, and the communications device is a wireless communications device (for example see fig. 5; fig. 12, col. 14, lines 58-64).

- Regarding claims 32, 41 and 44, in addition to features recited in base claims 27, 33 and 37 (see rationales discussed above), Speight further discloses for wherein the packet received from the server and forwarded to the communications device by the proxy is a transport protocol setup request (for example see SYN 540, e.g. ‘transport protocol setup request’, in fig. 5; col. 8, lines 31-38, 49-52).

6. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment; indicate how the subject-matter of the new claim differs from the state of the art and significance thereof; and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Samuels et al. (U.S. 7,698,453), Yengalasetti et al. (U.S. 9,596,299), Mihaly et al. (U.S. 10,616,185) and Lee et al. (U.S. 2015/0006625) are all cited to show system/devices and methods for improving the flow control in wireless telecommunication networks, which are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


April 22, 2021